Piccarreto v Mura (2018 NY Slip Op 00707)





Piccarreto v Mura


2018 NY Slip Op 00707


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, CARNI, NEMOYER, AND CURRAN, JJ.


209 CA 17-00634

[*1]CARLA L. PICCARRETO, PLAINTIFF-RESPONDENT,
vDAVID J. MURA, DEFENDANT, ANN MARIE MURA, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


ROBERT J. LUNN, ROCHESTER, AND FRANK A. ALOI, FOR DEFENDANT-APPELLANT. 
 

	Appeal from an order of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered August 29, 2016. The order, insofar as appealed from, established the parameters for an in camera review of the terms of settlement of a legal malpractice action between plaintiff and her former attorney. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (Ciesinski v Town of Aurora , 202 AD2d 984, 984 [4th Dept 1994]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court